Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 1 of 18




                      EXHIBIT “A”
Filing Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 2 of 18
       # 114538765   E-Filed 10/06/2020 05:02:29 PM



        FORM 1.997.        CIVIL COVER SHEET

        The civil cover sheet and the information contained in it neither replace nor supplement the filing
        and service of pleadings or other documents as required by law. This form must be filed by the
        plaintiff or petitioner with the Clerk of Court for the purpose of reporting uniform data pursuant
        to section 25.075, Florida Statutes. (See instructions for completion.)


                I.      CASE STYLE

                             IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                               IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        Jose Emilio Viteri
        Plaintiff                                                                Case #
                                                                                 Judge
        vs.
       Specialtycare USA, Inc f/k/a Specialtycare, Inc.
        Defendant



                II.     AMOUNT OF CLAIM
       Please indicate the estimated amount of the claim, rounded to the nearest dollar. The estimated amount of
       the claim is requested for data collection and clerical processing purposes only. The amount of the claim
       shall not be used for any other purpose.

        ☐ $8,000 or less
        ☐ $8,001 - $30,000
        ☐ $30,001- $50,000
        ☐ $50,001- $75,000
        ☒ $75,001 - $100,000
        ☐ over $100,000.00

                III.    TYPE OF CASE           (If the case fits more than one type of case, select the most
        definitive category.) If the most descriptive label is a subcategory (is indented under a broader
        category), place an x on both the main category and subcategory lines.




                                                          -1-
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 3 of 18




   CIRCUIT CIVIL

   ☐ Condominium
   ☒ Contracts and indebtedness
   ☐ Eminent domain
   ☐ Auto negligence
   ☐ Negligence—other
         ☐ Business governance
         ☐ Business torts
         ☐ Environmental/Toxic tort
         ☐ Third party indemnification
         ☐ Construction defect
         ☐ Mass tort
         ☐ Negligent security
         ☐ Nursing home negligence
         ☐ Premises liability—commercial
         ☐ Premises liability—residential
   ☐ Products liability
   ☐   Real Property/Mortgage foreclosure
           ☐ Commercial foreclosure
           ☐ Homestead residential foreclosure
           ☐ Non-homestead residential foreclosure
           ☐ Other real property actions

   ☐Professional malpractice
         ☐ Malpractice—business
         ☐ Malpractice—medical
         ☐ Malpractice—other professional
   ☐ Other
         ☐ Antitrust/Trade regulation
         ☐ Business transactions
         ☐ Constitutional challenge—statute or ordinance
         ☐ Constitutional challenge—proposed amendment
         ☐ Corporate trusts
         ☐ Discrimination—employment or other
         ☐ Insurance claims
         ☐ Intellectual property
         ☐ Libel/Slander
         ☐ Shareholder derivative action
         ☐ Securities litigation
         ☐ Trade secrets
         ☐ Trust litigation


   COUNTY CIVIL

   ☐ Small Claims up to $8,000
   ☐ Civil
   ☐ Real property/Mortgage foreclosure
                                                     -2-
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 4 of 18



   ☐ Replevins
   ☐ Evictions
         ☐ Residential Evictions
         ☐ Non-residential Evictions
   ☐ Other civil (non-monetary)

                                        COMPLEX BUSINESS COURT

  This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
  Administrative Order. Yes ☐ No ☒

           IV.   REMEDIES SOUGHT (check all that apply):
           ☒ Monetary;
           ☐ Nonmonetary declaratory or injunctive relief;
           ☐ Punitive

           V.     NUMBER OF CAUSES OF ACTION: [ ]
           (Specify)

             1

           VI.     IS THIS CASE A CLASS ACTION LAWSUIT?
                   ☐ yes
                   ☒ no

           VII.    HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ no
                   ☐ yes If “yes,” list all related cases by name, case number, and court.


           VIII. IS JURY TRIAL DEMANDED IN COMPLAINT?
                 ☒ yes
                 ☐ no

   I CERTIFY that the information I have provided in this cover sheet is accurate to the best of
   my knowledge and belief, and that I have read and will comply with the requirements of
   Florida Rule of Judicial Administration 2.425.

   Signature: s/ Jamie H. Zidell                          Fla. Bar # 10121
                   Attorney or party                                     (Bar # if attorney)

  Jamie H. Zidell                                  10/06/2020
   (type or print name)                            Date




                                                   -3-
Filing Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 5 of 18
       # 114538765   E-Filed 10/06/2020 05:02:29 PM


                                   IN THE CIRCUIT COURT IN AND FOR
                                     MIAMI-DADE COUNTY, FLORIDA

                                                   CIVIL DIVISION

                                                     CASE NO.:

        JOSE EMILIO VITERI and all others               )
        similarly situated under 29 U.S.C. 216(b),      )
                          Plaintiff,                    )
                vs.                                     )
                                                        )
                                                        )
        SPECIALTYCARE USA, INC. f/k/a
                                                        )
        SPECIALTYCARE, INC. ,                           )
                      Defendant.                        )
        _____________________________________



               COMPLAINT UNDER 29 U.S.C. 201- 216 OVERTIME WAGE VIOLATIONS

             Plaintiff, JOSE EMILIO VITERI, on behalf of himself and all others similarly situated under

        29 U.S.C. 216(b), through undersigned counsel, and files this Complaint against Defendant,

        SPECIALTYCARE USA, INC. f/k/a SPECIALTYCARE, INC., and alleges:

        1.   This is an action arising under the Fair Labor Standards Act 29 U.S.C. §§ 201-216. This

        Court has jurisdiction concurrent with the Federal Courts under 29 U.S.C. § 216(B).

        2.   This case involves damages in excess of $30,000.00, exclusive of attorney’s fees and costs.

        3.   The Plaintiff JOSE EMILIO VITERI was a resident of Miami-Dade County, Florida at the

        time the dispute arose and is sui juris.

        4.   The Defendant SPECIALTYCARE USA, INC. f/k/a SPECIALTYCARE, INC. is a foreign

        corporation that regularly transacts business in Miami-Dade County. The Defendant

        Corporation was the Plaintiff’s FLSA employer during Plaintiff’s relevant period of

        employment (“the relevant time period”).



                                                       1 of 4
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 6 of 18




   5.     Venue is proper in this Court because Plaintiff was a resident of Miami-Dade County,

   Florida, at the time the dispute arose, the Defendant do business in Miami-Dade, Florida and the

   events giving rise to these claims occurred within Miami-Dade County, Florida.

   6.     Plaintiff worked for Defendant as a surgical assistant at Defendant’ customer location.

   7.     The acts and/or omissions giving rise to this Complaint arose in Miami-Dade County.


                     COUNT I. FEDERAL OVERTIME WAGE VIOLATION

          COMES NOW PLAINTIFF, through Counsel, and re-adopts the factual and

   jurisdictional statements in the paragraphs 1-7 as though fully set forth herein and further states:

   8.     This action arises under the laws of the United States. This case is brought as a collective

   action under 29 USC 216(b). It is believed that the Defendant have employed several other

   similarly situated employees like Plaintiff who have not been paid overtime and/or minimum

   wages for work performed in excess of 40 hours weekly from the filing of this complaint back

   three years.

   9.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this case is brought pursuant

   to The Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (section #216 for jurisdictional

   placement).

   10.    29 U.S.C. § 207 (a) (1) states, "Except as otherwise provided in this section, no employer

   shall employ any of his employees who in any workweek is engaged in commerce or in the

   production of goods for commerce, or is employed in an enterprise engaged in commerce or in

   the production of goods for commerce, for a workweek longer than forty hours unless such

   employee receives compensation for his employment in excess of the hours above specified at a

   rate not less than one and one-half times the regular rate at which he is employed.”

   11.    Plaintiff worked for Defendant as a surgical assistant at Defendant’s customer location
                                                  2 of 4
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 7 of 18




   from on or about January 15, 2017 through to on or about March 30, 2020.

   12.    Defendant's business activities involve those to which the Fair Labor Standards Act

   applies. Both the Defendant’s business and the Plaintiff’s work for the Defendant affected

   interstate commerce for the relevant time period. Plaintiff’s work for the Defendant affected

   interstate commerce for the relevant time period because the materials and goods that Plaintiff

   used on a constant and/or continual basis and/or that were supplied to him by the Defendant to

   use on the job moved through interstate commerce prior to and/or subsequent to Plaintiff’s use of

   the same. The Plaintiff’s work for the Defendant was actually in and/or so closely related to the

   movement of commerce while he worked for the Defendant that the Fair Labor Standards Act

   applies to Plaintiff’s work for the Defendant.

   13.    Additionally, Defendant regularly employed two or more employees for the relevant time

   period who handled goods or materials that travelled through interstate commerce, or used

   instrumentalities of interstate commerce, thus making Defendant’s business an enterprise

   covered under the Fair Labor Standards Act.

   14.    Upon information and belief, the Defendant Corporation had gross sales or business done

   in excess of $500,000 annually for the year 2017, 2018 and 2019.

   15.    Upon information and belief, the Defendant Corporation’s gross sales or business done

   exceeded $125,000 for the first three months of the year 2020 and is expected to exceed

   $500,000 for the year 2020.

   16.    Between the period of on or about January 15, 2017 through to on or about March 30,

   2020, for approximately 2 weeks per month, Plaintiff was “on-call” and Plaintiff worked an

   average of 55 hours a week for Defendant. Plaintiff was paid an hourly rate of $24.15/hr. for

   approximately 40 hours a week and was paid a flat rate arbitrary amount for “on-call” hours, but

                                                    3 of 4
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 8 of 18




   was not paid the correct time and a half overtime rate for hours worked over 40 hours in a week

   as required by the Fair Labor Standards Act. Plaintiff therefore claims the difference between the

   arbitrary payment made to Plaintiff and what should have been $36.23 per hour for every hour

   worked above 40 in a week.

   17.      Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages as

   required by the Fair Labor Standards Act as Defendant knew of the overtime requirements of the

   Fair Labor Standards Act and recklessly failed to investigate whether Defendant’ payroll

   practices were in accordance with the Fair Labor Standards Act. Defendant remains owing

   Plaintiff these wages since the commencement of Plaintiff’s employment with Defendant for the

   time period specified above.

         WHEREFORE, the Plaintiff requests double damages and reasonable attorney fees from

   Defendant, jointly and severally, pursuant to the Fair Labor Standards Act as cited above, to be

   proven at the time of trial for all overtime wages still owing from Plaintiff’s entire employment

   period with Defendant or as much as allowed by the Fair Labor Standards Act along with court

   costs, interest, and any other relief that this Court finds reasonable under the circumstances. The

   Plaintiff requests a trial by jury.

                                                          Respectfully Submitted,

                                                          J.H. Zidell, Esq.
                                                          J.H. Zidell, P.A.
                                                          Attorney For Plaintiff
                                                          300 71st Street, Suite 605
                                                          Miami Beach, Florida 33141
                                                          Tel: (305) 865-6766
                                                          Fax: (305) 865-7167

                                                          By:__/s/ J.H. Zidell__________
                                                                 J.H. Zidell, Esq.
                                                             Florida Bar Number: 0010121


                                                 4 of 4
Filing Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 9 of 18
       # 116107081   E-Filed 11/04/2020 08:42:36 AM
   IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.
   IN THE COUNTY COURT IN AND FOR MIAMI-DADE COUNTY, FLORIDA.

  DIVISION                                                                                                               CASE NUMBER
   CIVIL                                         SUMMONS 20 DAY CORPORATE SERVICE                                2020-021514-CA-01
   DISTRICTS                                            (a) GENERAL FORMS
   OTHER
  PLAINTIFF(S)                                              VS. DEFENDANT(S)                                                 SERVICE
   JOSE EMILIO VITERI and                                   SPECIALTYCARE USA, INC. f/k/a
   all others similarly situated                            SPECIALTYCARE, INC.
   under 29 U.S.C § 216(b)

  THE STATE OF FLORIDA:

  To Each Sheriff of the State:

  YOU ARE COMMANDED to serve this summons and copy of the complaint or petition in this action on
                          SPECIALTYCARE USA, INC.
  defendant(s): _______________________________________________________________
                             Registered Agent: CORPORATE CREATIONS NETWORK, INC.




                                                                                                                                             CLOCK IN
                       801 US HIGHWAY 1
  __________________________________________________________________________
                             NORTH PALM BEACH FL 33408
  __________________________________________________________________________

  __________________________________________________________________________

  Each defendant is required to serve written defense to the complaint or petition on
                        J.H. ZIDELL, P.A.
  Plaintiff’s Attorney: __________________________________________________________

                             300 71st Street, Suite 605
  whose address is: ___________________________________________________________
                                      Miami Beach FL 33141
  __________________________________________________________________________
  __________________________________________________________________________

  within 20 days “ Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies,
  or one of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
  When suit is brought pursuant to. 768.28, Florida Statutes, the time to respond shall be 30 days.” after service of this summons
  on that defendant , exclusive of the day of service, and to file the original of the defenses with the Clerk of this Clerk Court either before
  service on Plaintiff’s attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against that defendant for
  the relief demanded in the complaint or petition.

                                                                                                                              DATE
   HARVEY RUVIN
  CLERK of COURTS
                                                            DEPUTY CLERK

                       AMERICANS WITH DISABILITIES ACT OF 1990
                                         ADA NOTICE
  “If you are a person with a disability who needs any accommodation in order to
  participate in this proceeding, you are entitled, at no cost to you, to the provision of certain
  assistance. Please contact Aliean Simpkins, the Eleventh Judicial Circuit Court’s ADA
  Coordinator, Lawson E. Thomas Courthouse Center, 175 NW 1st Avenue, Suite 2400,
  Miami, FL 33128; Telephone (305) 349-7175; TDD (305) 349-7174, Email
  ADA@jud11.flcourts.org; or via Fax at (305) 349-7355, at least seven (7) days before your
  scheduled court appearance, or immediately upon receiving this notification if the time
  before the scheduled appearance is less than seven (7) days; if you are hearing or voice
  impaired, call 711.”
 CLK/CT. 314 Rev. 09/19                                                                             Clerk’s web address: www.miami-dadeclerk.com
         Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 10 of 18



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   SpecialtyCare, Inc.                                                                                                               11/05/2020
                   John Arena
                   SpecialtyCare, Inc.
                   One American Center
                   3 Maryland Farms Ste 200
                   Brentwood TN 37027



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2020-264
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                      Entity Served:                  SpecialtyCare, Inc.
              Entity Served If Different:                SpecialtyCare USA, Inc. f/k/a SpecialtyCare, Inc.

 2.                          Title of Action:            Jose Emilio Viteri and all others similarly situated under 29 U.S.C. 216(b) vs. SpecialtyCare USA, Inc. f/k/a
                                                         SpecialtyCare, Inc.

 3.                Document(s) Served:                   Summons 20 Day Corporate Service
                                                         Complaint under 29 U.S.C. 201-216 Overtime Wages Violations

 4.                           Court/Agency:              Miami-Dade County Eleventh Judicial Circuit Court

 5.                            State Served:             Florida

 6.                           Case Number:               2020-021514-CA-01

 7.                               Case Type:             Federal Overtime Wage Violations

 8.                    Method of Service:                Hand Delivered

 9.                          Date Received:              Thursday 11/05/2020

 10.                          Date to Client:            Thursday 11/05/2020

 11.         # Days When Answer Due:                     20                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Wednesday 11/25/2020                   Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             J.H. Zidell, P.A.
               (Name, City, State, and Phone Number)
                                                         Miami Beach, FL
                                                         305-865-6766

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             101

 16.                                      Notes:         None

NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 11 of 18
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 12 of 18
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 13 of 18
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 14 of 18
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 15 of 18
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 16 of 18
FilingCase 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 17 of 18
       # 116464888  E-Filed 11/10/2020 04:32:47 PM
Case 1:20-cv-24970-RNS Document 1-2 Entered on FLSD Docket 12/04/2020 Page 18 of 18
